Brady, J. —
The matter objected to was properly stricken from the answer. The intention of tho plaintiff, publicly avowed, to keep a bawdy house, was no reason why she should be pro*305hibited from occupying the premises rented. The defendant, her landlord, was not privy to any such intent or arrangement, and it therefore formed no part of the contract. The contract itself was not contra bonos mores, and although the plaintiff may have intended, a violation of law by keeping a bawdy house, the. mere intent itself neither constituted an offence nor gave to the defendant a right to repudiate his contract for that reason. If, after taking possession, she was guilty of the acts contemplated, the statute against disorderly houses would protect the defendant and remedy the evil.
Order appealed from affirmed.